Citation Nr: 1213888	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  11-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the military from January 1944 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence (personal statement) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including noise the Veteran was exposed to during service.

2.  Tinnitus did not have its onset in service and is not attributable to service, including noise the Veteran was exposed to during service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2010.  This letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence; and also complied with Dingess.  All required notice was provided prior to the initial decision on the claims in October 2010, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO obtained his VA and identified private treatment records.  

The Veteran's service treatment records (STRs) and service personnel records (SPRs) were damaged in a fire and therefore are not available for consideration. 
When, as here, STRs are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Moreover, the mere fact that these records are unavailable for consideration, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning his service do not lower the threshold for an allowance of his claims.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Here, the record does not contain the required supporting medical nexus evidence in this particular instance.

Further in this regard, the NPRC provided a negative response to VA's request for the Veteran's service records file, with regard to service treatment records, Surgeon General's Office (SGO) records, and service personnel records, stating the file was fire-related and cannot be reconstructed.  All procedures to obtain the Veteran's missing service records were correctly followed.  Since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records and service personnel records.  38 C.F.R. § 3.159(c)(2) and (3).  

In this regard, though, the Veteran has submitted personal copies of some service personnel records, notably his discharge documents, in support of his claim.  
The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was also afforded a VA examination in March 2011 and provided a negative medical nexus opinion concerning the service-connection claims for bilateral hearing loss and tinnitus disabilities.  The Board finds that the VA examination is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, to include his available service personnel records, VA and private audiological treatment records, lay statements and medical literature; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board hearing in March 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2012 hearing, the undersigned identified the issues on appeal as for service connection for bilateral hearing loss and tinnitus.  The VLJ solicited the Veteran to submit evidence in this regard, such as medical opinion evidence of a causal connection between his disabilities and service.  Hearing Transcript (T.) at 7-8.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted. 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran contends he developed bilateral hearing loss and tinnitus from acoustic trauma.  In particular, as an air crew trainee, he experienced noise exposure from planes taking off and landing.  He also asserts acoustic trauma from firearms training.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The March 2011 VA compensation audiological examination report and private audiological treatment records found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is conflicting evidence on whether the Veteran currently complains of a tinnitus disability.  Whereas the Veteran denied a current complaint of tinnitus to the March 2011 VA examiner, he has indicated that he does have complaints of tinnitus in his VA treatment records, personal statements and hearing testimony.  Resolving the ambiguity in his favor, the Board finds that the Veteran presently has a tinnitus disability in his ears.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board notes again that the Veteran's service treatment records are unavailable.  

According to his personal statements and personal hearing testimony, the Veteran asserts that a very small portion of his service was spent in his officially listed military occupational specialty of clerk, in a dental lab.  Rather, he asserts he primarily worked around loud plane noises.  There is some corroboration of this assertion in the discharge documents the Veteran has submitted.  His service personnel records show he was discharged as an Air Cadet from a U.S. Army Air Force Base Unit.  Aside from his clerk duties (4 months), he spent 5 months as an aircraft salvage man and another 31/2 months as part of the Cadet Air Corps.  
The reason/authority for his separation on his discharge form indicates he was part of a surplus of Air Crew Trainees.  Altogether, these several discharge documents confirm his accounts of duties that would place him in potential exposure to loud plane noises.  

In light of this, and considering the lack of any contravening contemporaneous evidence, the Board finds the Veteran's assertions of in-service noise exposure to be competent and credible, and thus probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, there is no evidence of in-service incurrence of either hearing loss or tinnitus as a consequence of his in-service acoustic trauma.  Indeed, the Veteran denied the onset of hearing loss until "pretty late in life" and similarly indicated that he only had occassional tinnitus until at least the 1980s.  Hearing Transcript (T.) at 6-7.

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by November 1946 (within the first year of separation).  Rather, as noted, the Veteran testified that the onset of his hearing loss did not occur until many years after his service discharge.  Service connection on a presumptive basis is thereby not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the post-service evidence also does not support the conclusion that claimed hearing loss and tinnitus are causally related to active duty service, as there are no medical findings indicating this possibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The March 2011 VA examination report provides probative evidence discounting the possibility these disabilities are causally related to his service, particularly to any in-service acoustic trauma.  The examiner notes it less than likely that his hearing loss was contributed to or caused by military service, reasoning that the Veteran's first complaint of hearing loss was several years after service.  The examiner also indicated that neither the hearing loss nor tinnitus had their onset during service or within one year of discharge, and indeed, the Veteran denied any history of tinnitus to the examiner.  The examiner further discounted a nexus to service for hearing loss and tinnitus, citing to medical research literature that hazardous noise exposure, such as alleged by the Veteran, "does not have a delayed onset, nor is it progressive or cumulative."  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  There is no medical evidence to refute this highly probative medical evidence.  

Additional causal evidence against the claim is due to the multi-year gap between discharge from active duty service (1945) and initial documented diagnosis of hearing loss in 2001, and symptoms of hearing loss and noise in his ear in approximately 1998 (as per a 2001 private treatment record, listing onset of symptoms 3 years prior).  There is over a half-century gap between discharge and initial recorded complaints of symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran is certainly competent to testify concerning his history of difficulty hearing and ringing in his ears dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Because the Veteran has been both vague and inconsistent concerning the onset of symptoms of hearing loss and tinnitus, the Board also finds the Veteran's lay statements of hearing loss and tinnitus symptoms dating back to service to simply not be credible.  Indeed, he does not even specifically assert a continuity of symptomatology beginning in service.  Rather, the Veteran told the VA examiner that hearing loss had its onset several years after service; and at his personal hearing, instead indicated the onset of hearing loss "seriously" for the past 7-8 years (onset in approximately 2004-2005).  Hearing Transcript (T.) at 6.  Similarly, he denied any history of tinnitus to the VA examiner; whereas, at his personal hearing, he indicated only the existence of occassional tinnitus in service, with a chronic tinnitus disability beginning only in the 1980s.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his hearing loss and tinnitus symptoms, are not credible, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


